By the Court,

Savage, Ch. J.
Ordinarily, none other than the usual terms of paying the taxable costs of the circuit should be imposed upon the putting off of a trial. If by the improper conduct of a defendant, a plaintiff has been subjected to expense, the remedy, if any, is by action. Were it allowed to circuit judges to exercise a discretion as to what should be paid beyond the taxable costs, we would be overwhelmed with appeals. There may be extreme cases, in which stipulations may be imposed for the preservation of the *629rights of the plaintiff, where such rights will be endangered by the postponement of the trial; but otherwise if a proper case is presented for the putting off of a trial, nothing farther should be required than the payment of the costs of the circuit. Let there be a retaxation.*

 Decided February 6,1834.